Title: James Madison to William Dailey, 20 July 1834
From: Madison, James
To: Dailey, William


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 20th. 1834.
                            
                        
                        
                        I have received Sir your letter of the 10th. Inst. and would gladly furnish any information favourable to a
                            just claim for Public service, but I have no recollection of the circumstance you mention or of any others which could
                            avail yours.
                        There must indeed be a mistake in relation to the person on whom you called with communications from Govr.
                            Jefferson—durring the period you refer to I was absent from the State, having been appointed a member of Congress in "79.
                            & not having returned to the State until the end of "83. It may have been my Father, whose name I bear, he had
                            been & then was Lieut. of the County—with respect
                        
                            
                                (signed) James Madison.
                        
                    